       Case: 3:15-cr-00016-bbc Document #: 36 Filed: 06/10/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                          Plaintiff,
                                                                   ORDER
                             v.
                                                                15-cr-16-bbc-1
DARREN BISHOP,

                                      Defendant.




      A hearing on the probation office's petition for judicial review of Darren Bishop’s

supervised release was held on June 10, 2020, before U.S. District Judge Barbara B. Crabb.

The following parties appeared via Zoom video conferencing. The government appeared

by Assistant U.S. Attorney Timothy O’Shea. Defendant was present with defense counsel

Erika Bierma. Also present was Senior U.S. Probation Officer John F. Pick. Defendant was

detained at the Eau Claire County, Wisconsin, jail.

      From the record, I make the following findings of fact.

                                             FACTS

      Defendant was sentenced in the Western District of Wisconsin on July 21, 2015,

following his conviction for felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1). This offense is a Class C felony. Defendant was committed to the custody of

the Bureau of Prisons to serve a term of imprisonment of 42 months, with a three-year


                                                1
       Case: 3:15-cr-00016-bbc Document #: 36 Filed: 06/10/20 Page 2 of 3



term of supervised release to follow. Defendant’s term of supervised release commenced on

November 20, 2018, after he completed a concurrent sentence with the Wisconsin

Department of Corrections.

      The U.S. Probation Office filed a petition with the court on May 20, 2020, alleging

defendant violated his conditions of supervised release by illegally possessing and using

controlled substances, failing to comply with drug treatment and testing, and engaging in

new criminal conduct. Subsequently, this court issued a bench warrant for his arrest.

      Defendant was arrested on the bench warrant on May 22, 2020 and is currently

detained at the Eau Claire County jail.

      This court will continue the judicial review hearings for a period of 90 days to

provide defendant with the opportunity to participate in treatment and other services at

the Fahrman Center Residential Re-entry Center (RRC) in Eau Claire, Wisconsin.




                                          ORDER

      IT IS ORDERED that a ruling on the probation office’s motion for judicial review

of defendant’s supervised release is CONTINUED until September 1, 2020, unless before

that time the probation office renews its motion on the grounds that defendant has violated

the conditions of supervised release imposed upon him on July 21, 2015.




                                                2
       Case: 3:15-cr-00016-bbc Document #: 36 Filed: 06/10/20 Page 3 of 3




      Defendant shall be released immediately from the Eau Claire County jail. Upon his

release, he shall report immediately to the Fahrman Center RRC in Eau Claire.

      Entered this 10th day of June, 2020.

                                        BY THE COURT:

                                        /s/
                                        __________________________
                                        Barbara B. Crabb
                                        District Judge




                                              3
